Citation Nr: 0825095	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-07 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Coast Guard-Merchant Marine from June 30, 1945, to August 15, 
1945.  He had certified ocean going service from June 30, 
1945, to July 20, 1945, and from July 21, 1945, to August 15, 
1945.  These are the time periods that make the veteran 
potentially eligible for VA benefits.  He died in April 1967.  
The appellant is his surviving spouse.

The appellant, who is the veteran's widow, appealed a July 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania.  In June 
2007, the Board remanded the claim for duty process reasons, 
and the claim has now been returned to the Board for further 
appellate review.  

This matter was advanced on the Board's docket pursuant to 
the provisions of 38 C.F.R. § 20.900.

The issue of service connection for the cause of the 
veteran's death on the merits will be considered within the 
Remand section of this document below.  The matter will be 
remanded to the RO through the Appeals Management Center 
(AMC) in Washington, D. C.


FINDINGS OF FACT

1.  In an unappealed rating decision in October 1989, the RO 
denied service connection for the cause of the veteran's 
death.  It was held that there were no service medical 
records and nothing showing Hodgkin's disease was service 
related.  Notice was provided and no appeal followed.

2.  Evidence received since the October 1989 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, and the need to remand that issue for 
additional information with regard to the merits of the case, 
no further discussion of VCAA compliance is needed.  

Background

Initially, the claimant was denied entitlement to service 
connection for the cause of the veteran's death in an 
unappealed rating decision dated in October 1989.  At that 
time, the RO noted that the veteran's death certificate 
showed that the cause of death was agranulocytosis due to 
Hodgkin's disease (disseminated).  The interval between onset 
and death was shown as 20 years.  It was also noted that 
there were no service treatment records.  The RO noted that 
the veteran's death due to malignancy was more than five 
years after discharge, and that there was no evidence of 
Hodgkin's disease within one year after discharge.  

Criteria and Analysis

Because the appellant did not file a timely appeal as to the 
October 1989 denial of her claim for service connection for 
the cause of the veteran's death, that decision became final 
and binding on her based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2007).  This means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The subsequently received evidence includes private hospital 
treatment records from Temple University Hospital dated in 
1966.  These records reflect that the veteran underwent a 
laminectomy to remove a Hodgkin's tumor.  The records refer 
to the veteran undergoing radiation treatment in 1945 at Beth 
Israel Hospital.  There is also reference to additional 
radiation treatment in 1949.  This evidence is new.  
Furthermore, it is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to raise a reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim for service connection for the cause of the veteran's 
death is in order.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.  


REMAND

Death - In General

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2007).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2007).

In this case, the appellant contends that the Hodgkin's 
disease that resulted in the veteran's death in 1967 was of 
service origin.  Private records submitted by the claimant 
dated in 1966 refer to additional treatment at other private 
facilities for Hodgkin's disease, and give a history of 
radiation treatment in 1945.  It is the Board's conclusion 
that an attempt should be made to obtain such documents as 
they might corroborate the appellant's claim.  

Review of the record suggests an additional request for 
service treatment records, especially any U.S. Public Health 
Service Hospital records should be requested.  It is not 
clear that it was indicated that the veteran was in the 
Merchant Marine at the time of the earlier search.  Appellant 
should also be asked if she is aware of any Public Health 
Service treatment was rendered to the veteran while in the 
Merchant Marine.

Accordingly, the cause is REMANDED for the following actions:

1.  The AMC/RO should contact the 
claimant and request that she identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who treated the 
veteran after discharge until his death 
in 1967.  She should specifically be 
asked to highlight any Public Health 
Service treatment he may have had.  It is 
noted that documents of records reference 
that the veteran was treated at "Beth 
Israel" in 1945.  With any necessary 
authorization from the appellant, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
her that are not currently of record.  If 
records are not obtained, documentation 
as to the attempts made should be 
recorded in the claims folder.

2.  Additionally, the AMC/RO should 
attempt to obtain records from the U.S. 
Public Health Service Hospital 
(U.S.P.H.S.H.) concerning records 
regarding the veteran's possible 
radiation treatment in 1945 for Hodgkin's 
disease.  Particularly, a military 
records specialist should contact the 
National Personnel Records Center (NPRC), 
and any other relevant facility, and ask 
for records from U.S.P.H.S.H. from 1965 
regarding a hospital admission concerning 
the veteran for radiation treatment for 
Hodgkin's disease.  It should be 
indicated that appellant was in the 
Merchant Marine in 1945.

If any records cannot be obtained, it 
should be so stated, and the appellant is 
to be informed of any records that could 
not be obtained.  If pertinent records 
are received, the AMC should determine 
whether submission of the records for a 
medical opinion is indicated.  

3.  The, the AMC/RO should readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death based on a de novo review of the 
record.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case (SSOC) and provided 
an appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


